NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                     Submitted May 28, 2013
                                      Decided July 18, 2013

                                              Before

                               FRANK H. EASTERBROOK, Chief Judge 

                               MICHAEL S. KANNE, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge 

No. 13‐1032

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Southern District of Illinois.

       v.                                            No. 4:10‐cr‐40032‐JPG‐1 

LATOYA M. MCDANIEL,                                  J. Phil Gilbert, 
     Defendant‐Appellant.                            Judge.

                                            O R D E R

        On  February  10,  2011,  the  district  court  sentenced  Latoya  McDaniel  to  120  months’
imprisonment for violating 21 U.S.C. §§ 841(b)(1)(A) and 846. While McDaniel’s appeal of her
sentence was pending, the Supreme Court decided Dorsey v. United States, 132 S. Ct. 2321 (2012).
We concluded that Dorsey required McDaniel’s original sentence to be reversed and remanded
her case for resentencing on the grounds that McDaniel’s applicable statutory minimum was
60 months, rather than 120 months. United States v. McDaniel, 489 Fed.Appx. 946 (7th Cir. July
19,  2012).  On  January  3,  2013,  the  district  court  resentenced  McDaniel  to  69  months’
No. 13‐1032                                                                                     Page 2

imprisonment,  which  reflected  a  sentence  of  78  months  (on  the  low  end  of  the  advisory
Guidelines range of 78‐97 months) with 9 months’ credit for time served on a related state case.
McDaniel  then  appealed  this  sentence  contending  that  the  district  court  failed  to  give
meaningful consideration to certain arguments in mitigation. See 18 U.S.C. § 3553(a). 

        McDaniel contends that the district court failed to address her argument regarding her
attempt to cooperate. But a sentencing court is only required to address “principal” arguments
that are “not so weak as to not merit discussion,” United States v. Villegas‐Miranda, 579 F.3d 798,
801 (7th Cir. 2009) (citation omitted), and McDaniel’s counsel did not principally emphasize
her cooperation attempts at the hearing. Instead, he focused extensively on the impact of the
sentence on her family and her extraordinary physical impairment, raising the cooperation‐
attempt  argument  only  briefly  and  tangentially  towards  the  end  of  the  proceedings.  The
argument therefore was not a “principal” one requiring discussion from the court. The court
also did not need to address the argument because it was too weak to merit a response. See
United  States  v.  Patrick,  707  F.3d  815,  818‐19  (7th  Cir.  2013)  (sentencing  judge  need  not
specifically address arguments that are “clearly without merit,” that is, “if anyone acquainted
with  the  facts  would  have  known  without  being  told  why  the  judge  had  not  accepted  the
argument”  (internal  alterations,  quotation  marks,  and  citation  omitted)).  Specifically,
McDaniel’s counsel admitted that McDaniel’s proffers conflicted with one another, without
attempting  to  elaborate  upon  why  she  was  still  entitled  to  mitigation  based  purely  on  her
efforts or cooperative intent. So the district court’s failure to address McDaniel’s attempts at
cooperation was not error. 

        McDaniel  also  contends  that  the  district  court  failed  to  address  her  other  three
mitigation arguments regarding: (1) her post‐offense rehabilitation efforts, (2) her extraordinary
physical impairment (multiple sclerosis), and (3) the impact of the sentence on her family.
However, the district court explicitly addressed all three of these arguments at sentencing,
noting that McDaniel had “taken classes” and “tried to improve [herself],” observing that she
had  lost  her  parental  rights  over  some  of  her  children,  and  describing  her  “tragic  medical
condition”  and  her  need  for  medical  care.    “As  long  as  a  sentencing  court  considers  the
arguments made in mitigation, even if implicitly and imprecisely, the sentence imposed will
be found to be reasonable.” United States v. Diekemper, 604 F.3d 345, 355 (7th Cir. 2010). There
was no procedural error with respect to these arguments.
                                                                                          AFFIRMED.